Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 03/06/2019, the following occurred: Claims 10-12 have been amended.
Claims 1-13 are pending and have been examined.

Priority
Acknowledgement is made of applicant’s claim to priority under 35 U.S.C. 371 to PCT Application No. PCT/JP2017/032551 filed on 09/08/2017, which claims priority to JP2016-175295 filed on 09/08/2016.
	
Information Disclosure Statement
The Information Disclosure Statements(s) (IDS) submitted on 03/06/2019, 08/03/2020 and 03/25/2021 are compliance with the provisions of 37 CFR 1.97 and have been fully considered by the Examiner.



Specification
The abstract of the disclosure is objected to because of the use of “means”.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required. See MPEP § 608.01(b).
The disclosure is further objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see Specification at [0010] and [0048]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.



Claim Objections
Claim 1 is objected to because of the following informalities: the preamble recites “A individual”. The Examiner suggests “An individual”.  Appropriate correction is required.
Claims 7 and 12 recite “according to claim 1, comprising”. It is unclear, based on the claim language, if the operations of claims 7 and 12 replace the operations of claim 1 or add to it. The Examiner suggests, per the obvious want (to add to claim 1), reciting “according to claim 1, further comprising”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
“blood related information acquiring means configured to” in claims 1 and 5.
“individual difference information managing means configured to” in claims 1, 3, 7 and 10.
“optimized dialysis means configured to” in claims 1, 4, 7 and 9.
“change amount acquiring means configured to” in claim 3.
“pulse wave information detecting unit configured to” in claim 5.
“blood flow information acquiring means configured to” in claim 7.
“blood driving amount regulating means configured to” in claim 9.
“dialysate circulation amount regulating means configured to” in claim 9.
“singular data detecting means configured to” in claim 11.
“blood pressure detection means configured to” in claim 12.
“body temperature detecting means configured to” in claim 12.
“humidity detection means configured to” in claim 12.
“blood flow detecting means configured to” in claim 12.
“blood pressure stabilizing means configured to” in claim 12.
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification describes the corresponding structure, material or acts as follows:
For blood related information acquiring means: “blood related information acquiring means” includes, for example, components such as the dialysis components, such as blood flow detection sensors (i.e., sensors detecting blood related information).
For individual difference information managing means: “Reference sign 02 denotes individual difference information managing means, and includes for example, a personal computer, a storage medium…, various interfaces…” (see Specification at [0072]). The Examiner interprets the structure as a computer or computer component.
For optimized dialysis means: “The blood circuit for hemodialysis… indicates a part for circulating blood outside the biological body, and during the circulation, performs dialysis via a dialysis machine (dialyzer) configured to discharge waste matter or the like to the outside through a permselective film of a hollow fiber type and perform dehydration and a dialysate circulating device” (see Specification at [0017]). The Examiner interprets the structure as the dialysis machine or subcomponent thereof (i.e., dialysis machinery).
For change amount acquiring means: “the central processing unit 018 may have a function for… and collecting information such as… the dialysis circulation information” (see Specification at [0068]); and “acquire these information via network such as internet” (at [0194]). The Examiner interprets the structure obtaining as the computer
For pulse wave information detecting unit: “a pulse wave sensor… is mounted… and the pulse wave information is measured continuously” (see Specification at [0029]). The Examiner interprets the structure as a pulse wave sensor.
For blood flow information acquiring means: “the central processing unit 018 may have a function for… and collecting information such as… the dialysis circulation information” (see Specification at [0068]). See also [0194] and [0058]. The Examiner interprets the structure as the computer or computer component.
For blood driving amount regulating means: “regulating means including electric control circuit” (See Specification at [0060]) and “the blood [pressure] sensor regulates the blood flow pump speed or the dialysate circulating pump speed” (at [0071]). The Examiner interprets the structure as a blood pressure sensor or electric control circuit.
For dialysate circulation amount regulating means, see blood driving amount regulating means, a dialysis machine blood pressure sensor or electric control circuit.
For singular data detecting means: “A point of change of the state of blood flow distribution” (see Specification at [0033]); and “a blood flow measuring device configured to separately detect a blood flow” (at [0090]). The Examiner interprets the structure as a blood flow measuring device.
For blood pressure detection means: “the blood pressure sensor continuously or intermittently measures the humidity of the skin and body temperature… while measuring blood pressure… At the same time, the blood sensor adds a temperature regulating or blood concentration regulating solution which stabilizes blood pressure sensor.
For body temperature detecting means, see blood pressure detection means, blood pressure sensor.
For humidity detection means, see blood pressure detection means, blood pressure sensor.
For blood flow detecting means, see singular data detecting means, blood pressure sensor.
For blood pressure stabilizing means, see blood pressure detection means, blood pressure sensor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “optimized” in claim 1 is a relative term which renders the claim indefinite. The term “optimized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification states at para. 0396: “Present invention can perform optimized hemodialysis such as suppressing the variation of blood pressure according to individual differences of patients”. An example is not a standard. Appropriate correction is required. By virtue of dependence on claim 1, the rejection of claim 1 also applies to dependent claims 2-13.
Regarding Claim 6, the phrase “and the like” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d), which discusses “or the like” as similarly indefinite. Appropriate correction is required.
Claim 10 recites “outputs an optimization signal to regulate a driving amount… so as to obtain the blood flow information in such a manner that a difference between the dehydration speed and PRR data falls within a predetermined range.” It is unclear .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claim 1 falls into at least one of the statutory categories (i.e., system). 
Step 2A, Prong 1: The identified abstract idea is as underlined:
blood related information acquiring means configured to acquire blood flow information and patient biological information in a blood circuit for hemodialysis; 
individual difference information managing means configured to acquire and manage patient individual difference information from the blood related information; and
optimized dialysis means configured to perform optimized dialysis treatment for patients on the basis of the patient individual difference information.

sensors in a blood circuit for acquiring blood related information; for individual difference information managing means, a computer or computer component; and for optimized dialysis means, a dialysis machine (machinery for dialysis). That is, other than reciting these additional elements, the claimed invention amounts to a human following a series of rules or steps to receive and manage data and perform unspecified treatment using the received and managed data. For example, but for the dialysis machine, the claims encompass a person performing unspecified and non-specific treatment for patients on the basis of patient-specific data received (i.e., “individual difference information”). The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of sensors in a blood circuit, a computer or computer component, and a dialysis machine that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) (i.e., computer or machinery invoked as a tool to perform an existing process) such that these amount no more than mere instructions to apply the exception using a generic computer, computer component or machinery (see Specification, para. 0246, “a general-purpose blood pressure gauge”; para. 0071, “a personal computer”; and para. 0061, “existing dialysis apparatus”). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Further, the claim recites the additional element of the dialysis machine performing optimized dialysis treatment, which is non-specific and unspecified hemodialysis treatment. A dialysis machine is a machine used as a dialyzer to perform dialysis (see Specification at para. 0058). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Further, the claim recites the additional elements of sensors in a blood circuit and the computer or computer component collecting, transmitting or outputting data. The additional elements are not described by the applicant and are recited at a high-
	
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of sensors, a computer or computer component, and a dialysis machine to perform the method of claim 1 amounts no more than mere instructions to apply the exception using a generic computer or computer component(s) and/or because they do no more than invoke computers or machinery as a tool to perform an existing process. Mere instructions to apply an exception using a generic computer or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the dialysis machine is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. The Specification and Fresenius Medical Care Deutschland GmbH indicate a dialysis machine is a well-understood, routine, conventional concept. The Specification at para. 0058 indicates 
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of sensors in a blood circuit and the computer or computer component (i.e., devices that collect, transmit or output data) are considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving, transmitting and outputting data over a network, e.g. using the Internet to gather data, has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). See also MPEP 2106.05(g) (citing Mayo and OIP Techs.) Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims are not patent eligible.

Claims 2-13 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application, or (3) do not provide an inventive concept such that the claims are subject matter eligible.	
Claim(s) 2 and 6 merely further describe(s) the abstract idea (e.g. the patient biological information, the face information, the body movement information).
Claim(s) 3-4 and 9-10 further describe the additional elements of the individual difference information managing means (computer or computer component); the blood related information acquiring means (sensors for blood related information); the optimized dialysis means (dialysis machine); (see analysis, supra).
Claims 5, 7-8 and 11-12 further describe the additional elements of a pulse wave information detecting unit (pulse wave sensor), blood flow information acquiring means (computer or computer component), a plurality of laser blood flow meter sensors that is recited at a high level of generality and amounts to a location from which data is received, transmitted or outputted (see analysis, supra).
Claim 7 also describes the additional element of a blood driving section of the blood circuit. A blood driving section is a blood pump (see Gelfand et al., US 2002/0085951 A1 at Fig. 6). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the blood driving section of the blood circuit is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. The Gelfand indicates a blood pump is a well-understood, routine, conventional concept (see e.g., [0051]). Further, the prior art of record indicates that blood pumps are well-understood, routine, and conventional concepts (see Banet et al., US 2011/0066006 A1 at [0047]; and Burbank et al., US 10,525,182 B2 at Col. 20, Ln. 52-56). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.
Claim 9 also recites blood driving amount regulating means (blood pressure sensor or electric control circuit) and a second regulating section and a dialysate circulation amount regulating means (blood pressure sensor or electric control circuit). The blood pressure sensor or electric control circuit is a dialysis machine component (see Gelfand et al., US 2002/0085951 A1 at Fig. 6). The second regulating section is, for example, an ultrafiltrate pump (see Gelfand at [0005] & Fig. 6). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the blood pressure sensor or electric control circuit and the second regulating section are considered generally linking the abstract idea to a particular technological environment (i.e., most notably, none of 
Claim 11 also recites the additional elements of a singular data detecting means (blood flow measuring device) and the blood flow information acquiring means (computer or computer component) at a high level of generality receiving, transmitting or outputting data and amounting to location(s) to which data is received or from which data is transmitted or outputted (see analysis, supra).
Claim 12 also recites a blood pressure stabilizing means (blood pressure sensor) and other means (blood pressure sensors) which are recited at a high level of generality to receive, transmit or output data and/or which is considered generally linking to a technological environment (see analysis, supra).
Claim 13 merely further describes the means for detecting data recited in claim 12 in a highly generalized manner to receive, transmit or output data (see analysis, supra).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soykan (US 2015/0149096 A1).

Re. CLAIM 1, Soykan teaches an individual difference information management system in dialysis treatment ([0002] teaches systems for synchronizing and presenting medical data obtained from sensors to provide precision care for dialysis patients) comprising:
blood related information acquiring means configured to acquire blood flow information and patient biological information in a blood circuit for hemodialysis ([0052] teaches an external medical device comprising one or more sensors detecting (acquiring) at least one medical parameter. Fig. 26 & [0325] teaches such means transmitting patient health data (more than one medical parameter) to central processor. [0057] teaches medical parameters, e.g., fluid level, blood ion levels (blood flow information) and blood pressure (patient biological information). See also Fig. 12 & [0281] teaching a processor obtaining information (medical parameters) detected by the dialysis system (blood circuit).);
individual difference information managing means configured to acquire and manage patient individual difference information from the blood related information (Fig. 26 & [0325] teaches a processor (means) receives the patient health data (including medical parameters) from external diagnostic device(s) and other information, such as how the patient feels or dialysis session data, from a user interface or patient’s electronic medical records. See also Fig. 12 & [0281]. The Specification at para. 0024 specially defines individual difference information as patient specific information. [0002] & [0052] teaches synchronizing (managing) medical data (medical parameters) obtained from sensors to dialysis session parameter(s) to provide precision care for dialysis patients); and
optimized dialysis means configured to perform optimized dialysis treatment for patients on the basis of the patient individual difference information ([0002] & [0052] teaches providing precision care (optimized dialysis treatment) for dialysis patients. Also, Fig. 16 & [0292] teaches performing routine dialysis; and the processors used for dialysis can be programmed with algorithms that can adjust one or more dialysis parameters in response to the observed synchronized data. [0321] teaches one of the processors can be a part of the dialysis machine.) 

Re. CLAIM 2, Soykan teaches the individual difference information management system according to claim 1, wherein the patient biological information is at least one information selected from a group including peripheral vascular resistance information, blood pressure information, face information, body movement information, temperature information, and humidity information. ([0057] teaches a medical parameter can be selected from a group consisting of… blood pressure.)

Re. CLAIM 3, Soykan teaches the individual difference information management system according to claim 1, further including individual difference information managing means configured to acquire and manage patient individual difference information (see again Fig. 26 & [0325]; also, Fig. 12 & [0281], [0002] & [0052])
from change amount acquiring means configured to obtain a change amount of information acquired by the blood related information acquiring means and the blood related information and/or the change amount (The Specification at para. 0015 describes one change amount as values which indicate the change amount of the blood pressure at a predetermined time interval. [0257] & [0285] teaches collecting data (e.g. level of specific ions, blood pressure) continuously or in pre-programmed time intervals (change amounts) for use by the processor (means). [0309] teaches showing the medical parameter (e.g. fluid level, level of specific ions, blood pressure) output over a long period of time (showing the change amounts).)

Re. CLAIM 4, Soykan teaches the individual difference information management system according to claim 1, wherein the optimized dialysis means includes 
means configured to stabilize a blood pressure value (The Examiner interprets the processor as part of the dialysis machine. [0087] teaches adjusting an ultrafiltration rate or magnitude based on the processor (means) determining that a rate or magnitude of fluid level drop during a dialysis session within the set time period of the arrhythmia is different from the rate and magnitude of fluid level drop during the previous dialysis session of the patient. See also [0285], “effectuate a change in any number of dialysis parameters… or any parameter impacting a patient’s physiological response to dialysis” (blood pressure). As it is unclear what stabilizing entails, the Examiner interprets any of these adjustments as done to stabilize blood pressure.)

Re. CLAIM 6, Soykan teaches the individual difference information management system according to claim 2, wherein the face information includes a color, an expression, a movement, and a deformation of the face, and the body movement information includes movements of the body of a hand, a leg, a neck, a waist, and the like (The Examiner notes that face information was an optional selection in Claim 2 and was not selected (“at least one information selected from a group”). As such, this non-selected feature is not evaluated.)

Re. CLAIM 11, Soykan teaches the individual difference information management system according to claim 1, wherein, 
([0052] teaches a medical monitoring system (blood flow measuring device) comprising external medical device comprising one or more sensors detecting at least one medical parameter. [0172] teaches a “medical parameter” e.g. blood pressure (a singular data). [0257] teaches a blood pressure cuff collecting blood pressure data. [0295] teaches highlighting trends (change predicting data) in the medical parameters (blood pressure). Fig. 22 & [0303] teaches trends for medical parameters are presented over time.), the individual difference information managing means acquires a blood pressure change predicting data and an individual difference date from a singular value and a change value of the singular data detecting means ([0295] teaches determining dialysis parameters by a computer and creating algorithms to highlight trends, necessarily obtained, in the medical parameters (e.g. blood pressure) due to dialysis parameters. From Fig. 22, the Examiner interprets (1) the highlighted (individual difference) dates as having a vertical line marking them, (2) the associated medical parameter (MP) value as a singular value, and the line characteristics at the highlighted point (day, MP) as a change value. The Examiner notes that the Specification is unclear, e.g., as to what individual difference date entails.)





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Soykan in view of Shelley et al. (US 8,251,912 B2).

Re. CLAIM 5, Soykan teaches the individual difference information management system according to claim 1, wherein the blood related information acquiring means (external medical device) includes […] (one or more sensors, see claim 1 prior art rejection.)

Soykan does not teach
a pulse wave information detecting unit configured to detect pulse wave information relating to an ejection wave and a reflected wave for acquiring peripheral vascular resistance information.

Shelley teaches
a pulse wave information detecting unit configured to detect pulse wave information relating to an ejection wave and a reflected wave for acquiring peripheral vascular resistance information (Col. 14, Ln. 49-67 teaches a pulse oximeter (unit) including a probe adapted for positioning over a patient’s finger… the pulse oximeter has a photodiode for detecting an optical signal (see Fig. 2a) reflected from or transmitted through a volume of intravascular blood illuminated by one or more light emitting diodes. The Specification at para. 0232 describes the unit as formed by an infrared light emitting element and a light receiving element… worn on the foot, arm, earlobe, or fingertip, and the waveform of an ejection wave, which is a peripheral vascular resistance related value, and a waveform which related to an amplitude value of a reflected wave but in a detectable state.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Shelley with teaching of Soykan since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Soykan or Shelley. Providing pulse oximeter technology (as taught by Shelley) does not change or affect the normal sensing-related .

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Soykan in view of O’Mahony et al. (US 7,135,008 B2).

Re. CLAIM 7, Soykan teaches the individual difference information management system according to claim 1, comprising:
blood flow information acquiring means configured to acquire blood flow information in […] a dialysis machine in a blood circuit for hemodialysis ([0052] teaches an external medical device comprising one or more sensors detecting (acquiring) at least one medical parameter. Fig. 26 & [0325] teaches such means transmitting patient health data (more than one medical parameter) to central processor. [0057] teaches medical parameters, e.g., fluid level, blood ion levels (blood flow information) and blood pressure (patient biological information). See also Fig. 12 & [0281] teaching a processor obtaining information (medical parameters) detected by the dialysis system (blood circuit).);
individual difference information managing means configured to […] acquired from the blood flow information acquiring means […] of the blood circuit (See Fig. 26 & [0325], receiving medical parameters; Fig. 12 & [0281], blood circuit; Specification at para. 0024, patient specific information; and [0002] & [0052], synchronizing (managing) medical parameters obtained.) and acquire individual difference information for regulating the driving amount of the blood driving section (The Examiner interprets patient health data/medical parameters obtained from one or more sensors as individual difference information. The Examiner notes that “for regulating…” is an intended use of “acquire…”, which is not required.); and
optimized dialysis means configured to […] for performing optimal dialysis […] individual difference information acquired by the individual difference information managing means ([0002] & [0052] teaches providing precision care (optimized dialysis treatment) for dialysis patients. Also, Fig. 16 & [0292] teaches performing routine dialysis; and the processors used for dialysis can be programmed with algorithms that can adjust one or more dialysis parameters in response to the observed synchronized data. [0321] teaches one of the processors can be a part of the dialysis machine. The Examiner notes “for performing…” is an intended use of […], which is not required to occur for the claim to be met.)

Soykan does not teach 
a hollow fiber filter of a dialysis machine,
compare the blood flow information… and a blood flow amount set based on a driving amount of a blood driving section, or
regulate the driving amount of the driving section for performing optimal dialysis based on the individual difference information.

O’Mahony teaches 
a hollow fiber filter (Col. 2, Ln. 44-61 teaches removal of blood (typically venous) from a patient and passing the blood through a hollow fiber filter where there occurs fluid removal and, if desired, a solute removal or exchange. After passing through the filter, the blood is returned to the blood stream of the patient.), and
compare the blood flow information… and a blood flow amount set based on a driving amount of a blood driving section (Col. 1, Ln. 30-34 teaches a controller to regulate the pump(s) (driving sections), which in turn control the flow rate of blood and other fluids (flow information) through the circuit. Col. 1, Ln. 35-37 teaches a flow rate (blood flow amount) determined (set) by the blood pump speed (a driving amount). Col. 16, Ln. 45-59 teaches the pump controller receives control inputs, e.g. maximum flow rate (set blood flow amount), and sensor inputs from blood pressure sensors (of Soykan) to govern the pumps based on the control and sensor inputs (necessarily compared).)
regulate the driving amount of the driving section for performing optimal dialysis based on the individual difference information (See Col. 16, Ln. 45-59 above, “blood pressure sensors” (obtaining and transmitting individual difference information), “govern” (regulate). See Col. 1, Ln. 35-37, a flow rate determined by the blood pump speed (driving amount). The Examiner interprets the controller (of Soykan’s dialysis machine) as governing the blood pump speed (the driving amount) based on blood pressure sensor input.)
prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the precision dialysis monitoring and synchronization system of Soykan to govern the pumps using control settings, blood pressure sensor data, and a computer controller and to use this information as part of a method and apparatus for extracorporeal treatment of blood as taught by O’Mahony (see Abstract), with the motivation of improving the quality of care in extracorporeal blood treatment and overcoming untoward effects of negative pressure in continuous blood withdrawal and treatment (see O’Mahony at Abstract).

Re. CLAIM 9, Soykan teaches the individual difference information management system according to claim 1, wherein the optimized dialysis means comprises: 
[…];
a second regulating section configured to supply a concentration of regulating solution for regulating a blood concentration in the blood circuit for hemodialysis ([0341] teaches determining if events are due to electrolyte management, which refers to a concentration of any electrolyte in the patient’s blood. [0005] & [0285] teaches hemodialysis treatment reduces the concentration of elevated potassium in the blood. [0292] teaches a specially adapted computer can be programmed to adjust/trigger the use (supply) of lower potassium dialysate (regulating solution).); and
dialysate circulation amount regulating means configured to regulate a circulation amount of dialysate (see previous citations. [0058] & [0068] teaches selecting at least one dialysis session parameter, e.g. fluid removal rate, dialysis time length. [0149] teaches during dialysis, a fluid to be dialyzed is passed over a filter membrane, while dialysate (circulation amount) is passed over the other side of that membrane (flow). [0292] teaches the specially adapted computer and processors (means) can adjust one or more dialysis (session) parameters in response to the observed synchronized data, e.g., trigger a longer dialysis session (regulate the dialysate amount).)

Soykan may not teach 
a blood driving amount regulating means configured to regulate a blood driving amount of the blood circuit for hemodialysis.

O’Mahony teaches
a blood driving amount regulating means configured to regulate a blood driving amount of the blood circuit for hemodialysis (See claim 7 prior art rejection: Col. 16, Ln. 45-59, “blood pressure sensors”, “govern” (regulate); and Col. 1, Ln. 35-37, a flow rate determined by the blood pump speed (a blood driving amount). The Examiner interprets the controller as means regulating the flow rate and blood pump speed (the driving amount). The Examiner notes “for hemodialysis” is an intended use of the means.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the precision dialysis monitoring and synchronization system of Soykan to govern the pumps using control settings, blood pressure sensor data, and a computer controller and to use this information as part of a .

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Soykan in view of O’Mahony and Applicant-Admitted Prior Art (“AAPA”).

Note: Citations to AAPA refer to the Specification dated 06 March 2019.

Re. CLAIM 8, Soykan/O’Mahony teaches the individual difference information management system according to claim 7, wherein the blood flow information acquiring means includes a plurality of […] sensors (O’Mahony Col. 17, Ln. 9-26 teaches the pressure sensors act as blood flow meter sensors, e.g. at Ln. 11-14, at Ln. 22-23.), wherein blood flow information in the hollow fiber filter of the dialysis machine is acquired by providing the sensors at predetermined positions on a surface of the dialysis machine (See Specification at para. 0018. O’Mahony Col. 16, Ln. 12-26 teaches the blood circuit including pressure sensors (at predetermined positions) is mounted on the console and, in particular, the blood pump and filtrate pump (of the dialysis machine).)

Soykan/O’Mahony does not teach includes a laser blood flow meter sensor.
AAPA at [0031] teaches that it was old and well-known in the art of healthcare to use a laser blood flow meter sensor. The feature of a laser blood flow meter sensor is met where AAPA teaches probes (i.e., sensors) of a laser blood flow meter ALF21, which is manufactured by Advance Co., Ltd. as well as a dialysis machine/dialyzer, which is manufactured by Fresenius medical Care Japan K.K. (See, e.g., AAPA at [0031].) The Examiner notes that these devices must have been in existence prior to constructive reduction to practice of Applicant’s claimed invention; and thus, they are AAPA.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of AAPA with teaching of Soykan/O’Mahony since the combination of the references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the probes of the secondary reference for the blood flow information acquiring means of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Re. CLAIM 10, Soykan teaches the individual difference information management system according to claim 1, wherein the individual difference information managing means 
([0058] & [0150] teaches the dialysis parameter of fluid removal rate (dehydration speed). See also [0079]. [0295] teaches a computer determining changes to dialysis parameters, e.g., using a closed loop optimization (calculation) to create a smoother fluid removal profile (having one or more dehydration speeds).), and 
[…] so as to obtain the blood flow information in such a manner that a difference between the dehydration speed […] falls within a predetermined range ([0087] teaches adjusting an ultrafiltration rate based on determining that a rate of fluid level drop is different from the rate of fluid level drop during the previous dialysis session of the patient. [0266] teaches obtaining impedance (blood flow info) indicating a reduction of the fluid volumes. Fig. 21 & [0302] teaches a relative fluid level and setting the target fluid removal amounts and rates (predetermined ranges). Note: Specification at para. 0045 describes the difference in units of +/- mL/min. The Examiner interprets the target fluid removal rates as a range of differences. See also [0119], teaching trends determined at a variety of fluid removal rates.)

Soykan does not teach
calculates plasma refilling rate (PRR) data, 
outputs an optimization signal configured to regulate a driving amount of the blood pump, or
a difference between the dehydration speed and PRR data.

O’Mahony teaches 
(Col. 16, Ln. 60-67 teaches the controller calculates the amount of filtrate entering the bag based on volume displacement and pump speed.) and
outputs an optimization signal configured to regulate a driving amount of the blood pump (Col. 1, Ln. 25-33 teaches a controller regulates the pumps, which in turn control the flow rate of blood and other fluids through the circuit. Col. 16, Ln. 45-59 teaches the pump controller receives control inputs, e.g. maximum flow rate (set blood flow amount), and sensor inputs from blood pressure sensors (of Soykan) to govern the pumps. The Examiner interprets governing as outputting control (optimization) signals.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the precision dialysis monitoring and synchronization system of Soykan to govern the pumps using control settings, blood pressure sensor data, and a computer controller and to use this information as part of a method and apparatus for extracorporeal treatment of blood as taught by O’Mahony (see Abstract), with the motivation of improving the quality of care in extracorporeal blood treatment and overcoming untoward effects of negative pressure in continuous blood withdrawal and treatment (see O’Mahony at Abstract).

Soykan/O’Mahony may not teach 
calculates plasma refilling rate (PRR) data or
a difference between… and PRR data.

AAPA at [0077] teaches that it was old and well-known in the art of healthcare to calculate PRR data and to use this data. The feature of calculating PRR data and utilizing the PRR data is met where AAPA teaches Yamanaka’s document as providing a method of calculating the PRR value (data) when performing dehydration speed operation based on the PRR value (data). (See, e.g., AAPA at [0077].) Note: The Examiner interprets Soykan as determining a difference in rate of fluid level drop (dehydration speed) and PRR value.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of AAPA with teaching of Soykan/O’Mahony since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Soykan/O’Mahony or AAPA. Calculating data and utilizing calculated data (as taught by AAPA) does not change or affect the normal calculation-related functionality of the precision dialysis monitoring and synchronization system of Soykan/O’Mahony. Determining the rate of fluid level drop would be performed the same way even with the addition of providing or utilizing calculated PRR for the determination. Since the functionalities of the elements in Soykan/O’Mahony and AAPA do not interfere with each other, the results of the combination would be predictable.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Soykan in view of Applicant-Admitted Prior Art (“AAPA”).

Note: Citations to AAPA refer to the Specification dated 06 March 2019.

Re. CLAIM 12, Soykan teaches the individual difference information management system according to claim 1, comprising:
blood pressure detection means configured to detect a blood pressure consecutively or intermittently […] ([0257] teaches the blood pressure cuff obtains reading. [0093] teaches adjusting a measurement frequency based on patient fluid level. [0253] teaches measurements collected from the sensors (consecutively or intermittently). [0081] teaches providing an output showing the at least one set of data of at least one medical parameter for a set time period before, during and after the dialysis session. [0057] teaches the medical parameter of blood pressure.);
body temperature detecting means configured to detect […] consecutively or intermittently before and after the dialysis treatment (see previous citations. [0216] teaches the physiological parameter of body temperature.);
humidity detection means configured to detect […] consecutively or intermittently before and after the dialysis treatment (see previous citations.);
blood flow detecting means configured to detect […] consecutively or intermittently before and after the dialysis treatment (see previous citations. [0295] teaches blood flow rate.); and
blood pressure stabilizing means configured to stabilize the blood pressure based on one or a plurality of items of information acquired from the blood pressure detecting means, the body temperature detecting means, the humidity detection means, (The Examiner interprets the processor as part of the dialysis machine. [0087] teaches adjusting an ultrafiltration rate or magnitude based on the processor (means) determining that a rate or magnitude of fluid level drop during a dialysis session within the set time period of the arrhythmia is different from the rate and magnitude of fluid level drop during the previous dialysis session of the patient. See also [0285], “effectuate a change in any number of dialysis parameters… or any parameter impacting a patient’s physiological response to dialysis” (blood pressure). As it is unclear what stabilizing entails, the Examiner interprets any of these adjustments as done to stabilize blood pressure. The Examiner notes only stabilizing based on one acquired item is required.)

Soykan may not teach means to detect (1) a body temperature, (2) a moisture of a skin, or (3) a blood flow.

AAPA at [0031] and [0070] teaches that the means to detect a body temperature, a moisture of a skin, and a blood flow was old and well-known in the art of healthcare. The features of the means to detect a body temperature and a moisture of a skin is met where AAPA teaches using a near infrared camera (the one or more sensors of Soykan) described in the document “Mariko EGAWA, Med Imag Tech Vol. 30, No. 1 January 2012” and additionally the photography method by a thermography camera in the JP 2008-534214 A. (See, e.g., AAPA at [0070]).
a laser blood flow meter sensor is met where AAPA teaches probes (i.e., sensors) of a laser blood flow meter ALF21, which is manufactured by Advance Co., Ltd. as well as a dialysis machine/dialyzer, which is manufactured by Fresenius medical Care Japan K.K. (See, e.g., AAPA at [0031].) The Examiner notes that these devices must have been in existence prior to constructive reduction to practice of Applicant’s claimed invention; and thus, they are AAPA.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of AAPA with teaching of Soykan since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Soykan or AAPA. Providing sensing technologies (as taught by AAPA) does not change or affect the normal sensor-related functionality of the precision dialysis monitoring and synchronization system of Soykan. Transmitting one or more sensor-related information to a central processor would be performed the same way even with the addition of various sensing technology. Since the functionalities of the elements in Soykan and AAPA do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 13, Soykan/AAPA teaches the individual difference information management system according to claim 12, wherein the body temperature detecting means, the humidity detection means, and the blood flow detecting means are non-contact types with respect to the biological body (Soykan [0002] teaches non-implantable sensors. Soykan Fig. 26 & [0325] teaches external devices such as blood pressure cuffs. The Examiner interprets AAPA’s near infrared camera and probes as non-implantable/external devices (see Claim 12 citations, supra). See also Specification at para. 0019, “non-contact”. The Examiner interprets there being two possible types, such that “types” is not indefinite.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cicchello et al. (US 8,512,553 B2) for teaching extracorporeal dialysis ready peritoneal dialysis machine.
Levin et al. (US 9,440,018 B2) for teaching method for ultrafiltration of blood.
Burbank et al. (US 10,525,182 B2) for teaching flow balancing devices.
Gelfand et al. (US 2002/0085951 A1) for teaching feedback control of ultrafiltration to prevent hypotension.
Cavalcanti et al. (US 2004/0186409 A1) for teaching monitoring a vascular access of a patient subjected to an extracorporeal blood treatment.
Ross et al. (US 2008/0067132 A1) for teaching method for using photoplethysmography.
Banet et al. (US 2011/0066006 A1) for teaching system for measuring vital signs during hemodialysis.
Friederichs et al. (US 2020/0009308 A1) for teaching medicament preparation and treatment devices.
Goma et al. (WO 2012/114,545 A1) for teaching blood pressure decrease prediction device.
Kappel et al. (WO 2015/179,401 A1) for teaching absolute blood volume measurement using ultrafiltration pulsing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173. The examiner can normally be reached 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.W./Examiner, Art Unit 3626                      

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626